Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00214-CR

                                          IN RE Steven ROBLES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 17, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 8, 2019, relator filed a petition for writ of mandamus asserting the trial court

abused its discretion by denying him relief pursuant to Texas Code of Criminal Procedure 11.072.

Relator is represented by counsel in an appeal raising the same complaint in appellate cause

number 04-19-00118-CR. Therefore, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

           We deny as moot relator’s motion for leave to file a petition for writ of mandamus because

a motion for leave is not required for a petition filed in an intermediate appellate court. See TEX.

R. APP. P. 52.1.

                                                         PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2015-CR-1302, styled Ex Parte Steven Robles, pending in the 175th Judicial
District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.